t c memo united_states tax_court donald j barnes and beverly a edwards f k a beverly a barnes petitioners v commissioner of internal revenue respondent docket no filed date wendy s pearson terri a merriam and jennifer a gellner for petitioner beverly a edwards thomas m rohall for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge stanley j goldberg pursuant to the provisions of sec_7443a in effect at the time the petition was filed in this case and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge as set forth below opinion of the special_trial_judge goldberg special_trial_judge respondent determined the following deficiencies in petitioners’ federal income taxes and additions to tax for the respective taxable years additions to tax sec sec sec sec year deficiency a a a dollar_figure dollar_figure n a n a dollar_figure big_number n a n a big_number big_number n a n a big_number big_number n a dollar_figure big_number 1as in effect for petitioners’ taxable years and 2as in effect for petitioners’ taxable_year percent of the interest due on the deficiency of dollar_figure respondent further determined that the entire amount of the deficiency for each year is subject_to the increased rate of interest charged on substantial underpayments attributable to tax_motivated_transactions under sec_6621 c 1unless otherwise indicated section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2references to sec_6621 are to sec_6621 as in effect with respect to interest accruing after date see tax_reform_act_of_1986 tra publaw_99_514 sec d 100_stat_2746 for interest accruing before that date but after date a nearly identical provision was codified at sec continued in their petition petitioners dispute all of the determinations made by respondent in the notice_of_deficiency and petitioners further argue that the statute_of_limitations bars the assessment and collection of the taxes for each of the years petitioner donald j barnes mr barnes and respondent have settled all of the issues in this case as they pertain to mr barnes and have filed a stipulation of settled issues petitioner beverly a edwards petitioner has conceded that the adjustments in the notice_of_deficiency underlying the amounts of the deficiencies are correct the statute_of_limitations does not bar the assessment and collection of the taxes in this case and petitioner is not entitled to a deduction for a theft_loss as asserted in the second amendment to petition in the first amendment to petition petitioner alleges that she is entitled to relief from joint liability pursuant to sec_6015 c or f relief which respondent denied on or about date thus the remaining issues for continued d see tra sec c a 100_stat_2744 deficit_reduction_act_of_1984 publaw_98_369 c 98_stat_682 sec_6621 was repealed in with respect to returns due after date omnibus budget reconciliation act of obra publaw_101_239 sec b d 103_stat_2399 3respondent treated petitioner’s first amendment to petition as petitioner’s request for relief under sec_6015 and respondent’s appeals_office subsequently denied petitioner relief decision in this case are with respect to petitioner alone whether petitioner is liable for the sec_6653 addition_to_tax for negligence in each year in issue whether petitioner is liable for the sec_6659 addition_to_tax for valuation overstatements in each year whether petitioner is liable for the increased rate of interest under sec_6621 that is applied with respect to tax_motivated_transactions and whether petitioner is entitled to relief from joint_and_several_liability pursuant to sec_6015 findings_of_fact some of the facts have been stipulated and are so found the first second third and fourth stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in placerville california on the date the petition was filed in this case i walter j hoyt iii and river city ranches the parties stipulated certain facts for purposes of this case that provide a background for the partnership items on petitioner’s return facts that concern walter j hoyt iii mr hoyt and the partnership river city ranches also known as river city ranches rcr the following is a summary of a portion of the stipulated facts that are supported by the record mr hoyt’s father was a prominent breeder of shorthorn cattle one of the three major breeds of cattle in the united_states in order to expand his business and attract investors mr hoyt’s father had started organizing and promoting cattle breeding partnerships by the late 1960s before and after his father’s death in early mr hoyt and other members of the hoyt family were extensively involved in organizing and operating numerous cattle breeding partnerships from about through mr hoyt organized promoted to thousands of investors and operated as a general_partner more than cattle breeding partnerships mr hoyt also organized and operated sheep breeding partnerships in essentially the same fashion as the cattle breeding partnerships collectively the investor partnerships each of the investor partnerships was marketed and promoted in the same manner beginning in and until removed by this court due to a criminal conviction mr hoyt was the tax_matters_partner of each of the investor partnerships that are subject_to the provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 as the general_partner managing each partnership mr hoyt was responsible for and directed the preparation of the tax returns of each partnership and he typically signed and filed each return mr hoyt also operated tax_return preparation companies variously called tax office of w j hoyt sons agri-tax and laguna tax service that prepared most of the investors’ individual tax returns during the years of their investments petitioner’s return on which the deduction and credits appeared that underlie the deficiency in each year in issue in this case was prepared and signed by mr hoyt from approximately through mr hoyt was a licensed enrolled_agent and as such he represented many of the investor-partners before the internal_revenue_service irs before he was disbarred as enrolled_agent in beginning in date respondent generally froze and stopped issuing income_tax refunds to partners in the investor partnerships the irs issued prefiling notices to the investor- partners advising them that starting with the taxable_year the irs would disallow the tax benefits that the partners claimed on their individual returns from the investor partnerships and the irs would not issue any_tax refunds these partners might claim attributable to such partnership tax benefits also beginning in date an increasing number of investor-partners were becoming disgruntled with mr hoyt and the hoyt organization many partners stopped making their partnership payments and withdrew from their partnerships due in part to respondent’s tax enforcement mr hoyt urged the partners to support and remain loyal to the organization in challenging the irs’s actions the hoyt organization warned that partners who stopped making their partnership payments and withdrew from their partnerships would be reported to the irs as having substantial debt relief income and that they would have to deal with the irs on their own on date a bankruptcy court entered an order for relief in effect finding that w j hoyt sons management company and w j hoyt sons mlp were both bankrupt in these bankruptcy cases the united_states trustee moved in to have the bankruptcy court substantively consolidate all assets and liabilities of almost all hoyt organization entities and the many hoyt investor partnerships this consolidation included all the investor partnerships on date the bankruptcy court entered its judgment for substantive consolidation consolidating all the above-mentioned entities for bankruptcy purposes the trustee then sold off what livestock the hoyt organization owned or managed on behalf of the investor partnerships mr hoyt and others were indicted for certain federal crimes and a trial was conducted in the u s district_court for the district of oregon the district_court described mr hoyt’s actions as the most egregious white collar crime committed in the history of the state of oregon mr hoyt was found guilty on all counts and as part of his sentence in the criminal case he was required to pay restitution in the amount of dollar_figure million this amount represented the total amount that the united_states determined using hoyt organization records was paid to the hoyt organization from through by investor-partners in various investor partnerships including the partnership rcr rcr which had been organized and promoted by mr hoyt as a sheep breeding partnership had begun operating in mr hoyt was responsible for and directed the preparation of rcr 1's partnership income_tax return for although he may not have prepared the return personally barnes ranches was a sheep breeding business owned and operated by david barnes and april barnes david barnes had experience in breeding several breeds of purebred sheep including hampshires rambouillets and suffolks randy barnes who had acquired a degree in agricultural business management in began working for barnes ranches in that year to handle the sheep breeding and feeding programs by the late 1980's david barnes along with randy barnes had acquired very good reputations in purebred sheep breeding circles and were generally considered to be among the country’s top breeders of rambouillet and suffolks during the 1980s barnes ranches typically would enter annually from to of their best yearling sheep in various national purebred sheep shows around the country and their sheep often won awards at these shows mr hoyt and david barnes created documents that purported to represent transactions in which rcr purchased sheep from barnes ranches these documents included a livestock bill of sale a full recourse promissory note a certificate of assumption of primary liability a sharecrop operating_agreement and a security agreement--registered sheep collectively the sheep sale agreements the sheep sale agreements purported to document the purchase of registered purebred rambouillet and suffolk breeding ewes from barnes ranches while mr hoyt and david barnes were the principal individuals involved with the sheep sale agreements mr hoyt and the barnes family were not independent parties acting at arm’s length insofar as rcr 1's sheep breeding activities were concerned mr hoyt signed assumption agreements on behalf of individual partners with respect to rcr 1's promissory notes there are no bills of sale certificates of assumption partnership agreements or promissory notes that were signed by partners other than mr hoyt under the sharecrop agreements barnes ranches purportedly obligated itself to undertake all management with respect to the sheep partnerships’ breeding of sheep payment of expenses and provision of stud ram services in exchange barnes ranches was to receive all lambs produced and culls the terms of the sharecrop agreements required barnes ranches to maintain adequate_records allowing it to identify at all times rcr 1's breeding sheep to manage rcr 1's breeding sheep which barnes ranches purportedly did in a commingled flock with the barnes’ own sheep to increase the number of rcr 1’s breeding sheep by a net percent each year and to replace any ewe that could no longer serve as a breeding ewe with another ewe of a specified quality rcr received a livestock bill of sale from barnes ranches identifying the breeding sheep allegedly purchased by the partnership according to the documents rcr agreed to pay dollar_figure for a total of sheep ii petitioner mr barnes and their investment petitioner began taking college courses in after graduating from high school and continued doing so until she received her undergraduate degree in psychology in her education was primarily in the sciences and humanities but it included accounting courses that she attended around as well as other business and legal courses from approximately through petitioner worked as a secretary for the california department of rehabilitation in and petitioner was employed in the pentagon after several years outside the workforce petitioner worked as a secretary for the california state university sacramento from approximately through in petitioner began working as a secretary for the california state department of corrections in she was promoted to the position of budget analyst where she remained until she retired from the state of california in in petitioner married mr barnes who is the younger brother of david barnes when both petitioner and mr barnes were approximately years old mr barnes then received an undergraduate degree in personnel management from sacramento state college in in mr barnes was employed by the state of california as a personnel analyst during the years of their marriage petitioner and mr barnes always discussed major decisions such as purchasing a house car and other large expenditures prior to their separation in mr barnes and petitioner maintained a joint checking account they both deposited their paychecks into this account and petitioner generally was responsible for paying the household bills from it petitioner and mr barnes filed joint federal_income_tax returns from through at least in the years and they reported total combined income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner’s separate wage income during each of these years was dollar_figure dollar_figure dollar_figure and dollar_figure respectively the and joint returns were prepared by independent accountants or tax_return preparation services unaffiliated with mr hoyt starting with the return and continuing through at least 4the total income of dollar_figure for is the income reported by petitioner and mr barnes prior to subtracting the partnership loss of dollar_figure the joint returns and the separate returns filed by petitioner were prepared by mr hoyt or one of his tax services in petitioner and mr barnes met with mr hoyt concerning a possible investment in a hoyt investor partnership mr barnes had known mr hoyt for many years prior to the time that petitioner and mr barnes made their investment in and mr barnes knew that mr hoyt had been involved in cattle ranching prior to her meeting with mr hoyt petitioner believed that david barnes was interested in raising sheep and that he was interested in expanding what essentially was his hobby into a commercial sheep ranching operation petitioner believed that david barnes was working with mr hoyt in developing a business related to sheep ranching and petitioner knew that david barnes wanted petitioner and mr barnes to speak with mr hoyt about this business as a result of the meeting petitioner and mr barnes made the decision to invest in one of the sheep partnerships organized and promoted by mr hoyt namely rcr petitioner and mr barnes did not invest any cash at the time they initially decided to make the investment instead the invested funds were obtained using the tax refunds that mr hoyt helped secure by preparing tax forms for petitioner and mr barnes petitioner and mr barnes agreed that mr hoyt would retain percent of the tax refunds that they were to receive and that petitioner and mr barnes would receive the remaining percent prior to making her investment petitioner did not independently investigate rcr 1--she did not review or physically visit its business operations and she did not seek outside advice concerning it the only sheep connected with david barnes that she saw prior to her investment were approximately sheep that were located on david barnes’s property sheep that petitioner believed were being raised by david barnes and his daughter as a 4-h or future farmers project for taxable_year rcr issued a schedule_k-1 partner’s share of income credits deductions etc in connection with petitioner’s and mr barnes’s investment in that partnership the schedule which was addressed solely to mr barnes reflected capital contributions during the year of dollar_figure partner’s share of nonrecourse liabilities of dollar_figure a flowthrough ordinary_loss of dollar_figure and basis of dollar_figure in property eligible for the investment_tax_credit itc at the time of the meeting with mr hoyt in petitioner and mr barnes were having marital difficulties in petitioner and mr barnes separated and began living apart and in they were divorced at the time of the separation mr barnes remained in the marital home with the couple’s daughter and petitioner moved into an apartment around the time of petitioner’s divorce in she was informed that her partnership_interest had been transferred from rcr to a similar but separate partnership river city ranches rcr around this same time petitioner personally began making substantial periodic cash payments to rcr these payments were in addition to the indirect payments that petitioner was making to rcr in the form of the tax_refund checks that were being negotiated on her behalf petitioner continued investing in rcr through at least and she continued claiming losses with respect to that investment on her income_tax returns through that year by letter dated date petitioner was notified by the portland oregon office of the federal bureau of investigation fbi that the fbi and united_states postal inspection service were conducting an investigation into allegations that w j hoyt sons and its affiliated entities and certain associated individuals engaged in conduct and or practices that may be violations of federal criminal_fraud statutes attached to this letter was a questionnaire pertaining to petitioner’s involvement in one or more of the w j hoyt sons investment programs petitioner completed portions of this questionnaire in answer to the question how did you first hear of hoyt sons or any of its related entities petitioner responded relatives were involved in livestock business and were personal friends of hoyt family petitioner stated that her first contact with hoyt sons was through a sales presentation that was attended by herself mr barnes and mr hoyt petitioner stated that she and mr barnes were told at this meeting that we would be investing in sheep livestock buying raising selling and investing in ranch properties and equipment feed and grain petitioner stated that she and mr barnes invested dollar_figure in the partnership rcr in and that the money was provided in the form of a cashier’s check from personal savings and or from income_tax recapture petitioner further stated that she made the investment because it sounded like a reasonable investment opportunity one that we could follow and participate in locally initially as limited partners it was considered a passive partnership petitioner stated that she started out as a limited_partner and remained so for or years and as of she was still an active partner finally petitioner stated in the questionnaire it really disgusts me that a number of partnership dropouts are engaging in such subversive activities to destroy the hoyt partnerships these people apparently did not understand the partnerships or perhaps had expectations that exceeded what is real the tax matters have been a horror mostly because the irs keeps changing the tax laws and thus attempts to 5the record establishes that the meeting was in rather than that petitioner and mr barnes initially invested in rcr and that they did not invest any cash in the partnership at the time of the initial investment undermine people simply trying to conduct a legitimate and productive business in date petitioner testified in a proceeding in this court concerning her involvement in the hoyt partnerships in this prior testimony petitioner stated that when she and mr barnes made the investment she was drawn into it because of the involvement of the barnes family but that she felt that she would be supporting the family operation and that it was her understanding that it was an investment in ranching for the long term one that would involve some tax advantages petitioner further stated that she and mr barnes signed the papers to enter the investment finally petitioner testified that she believed at the time of the initial investment with mr barnes that she was investing in an overall ranching business petitioner is employed by a winery named madrona vineyards where she is receiving monthly wages of dollar_figure in addition petitioner is receiving pension income of approximately dollar_figure per month petitioner lives with lawrence edwards mr edwards whom she married in in a residence that they purchased in for dollar_figure petitioner’s only long-term debt obligations are the monthly mortgage payment on the residence her portion of which is dollar_figure and a monthly payment on a jeep cherokee of 6the opinion of the court in that proceeding which involved numerous consolidated cases is river city ranches ltd v commissioner tcmemo_2003_150 dollar_figure petitioner and mr edwards do not financially support any dependents the combined wage and salary income of petitioner and mr edwards who is employed as an environmental consultant and community college teacher was approximately dollar_figure in both and petitioner has individual_retirement_accounts with balances of dollar_figure dollar_figure and dollar_figure a savings account with a balance of dollar_figure and a checking account with a balance of dollar_figure finally petitioner owes approximately dollar_figure on credit card accounts and she estimates her total monthly living_expenses to be dollar_figure iii petitioner’s tax_return and the itc carrybacks petitioner filed a joint federal_income_tax return with mr barnes for the taxable_year on the return petitioner claimed a deduction for an ordinary_loss from rcr of dollar_figure this deduction offset the combined wage income of dollar_figure resulting in an adjusted_gross_income of dollar_figure in addition to the deduction petitioner reported a qualified_investment of dollar_figure on a form_3468 computation of investment_credit resulting in a tentative itc of dollar_figure petitioner applied dollar_figure of this credit against the tax_liability reducing the tax_liability to zero the return reflected an overpayment resulting in a refund of dollar_figure in addition to the return petitioner filed a form_1045 application_for tentative refund on which she requested refunds for and based upon a carryback of the unused itc in each respective year a credit in the amount of dollar_figure dollar_figure and dollar_figure was applied resulting in a tax_liability of zero dollar_figure and dollar_figure and refunds of dollar_figure dollar_figure and dollar_figure the combined wage income reported on the joint returns filed by petitioner for taxable years and totaled dollar_figure after filing the return and the form_1045 petitioner’s claimed total_tax liability for these four years was dollar_figure the refunds reflected on the return and the form_1045 totaled dollar_figure petitioner signed both the joint_return and the form_1045 petitioner reviewed the return before signing it petitioner however did not ask mr barnes or mr hoyt or any independent tax adviser how the dollar_figure loss was calculated nor did petitioner make any inquiries concerning how such a loss could be generated when she and mr barnes had not invested any cash in the partnership as of that date after auditing rcr respondent disallowed the partnership loss claimed by rcr in in the notice_of_deficiency underlying this case respondent determined the deficiencies and additions to tax listed in detail above based upon the disallowance of rcr 1's partnership loss and the related itc carryback from to and opinion i evidentiary issues as a preliminary matter we address evidentiary issues raised by the parties in the stipulations of facts first both parties reserved objections in the stipulations on the grounds of relevancy petitioner reserved an objection to exhibit 17-r and respondent reserved objections to exhibits 400-p through 476-p exhibits 478-p through 490-p and paragraphs and of the fourth stipulation of facts federal rule_of evidence provides the general_rule that all relevant evidence is admissible while evidence which is not relevant is not admissible federal rule_of evidence provides that ‘relevant evidence’ means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence while certain of the exhibits and stipulated facts are given little to no weight in our finding of ultimate facts in this case we hold that the exhibits and stipulated facts meet the threshold definition of relevant evidence under federal rule_of evidence and that the exhibits and stipulated facts therefore are admissible under federal rule_of evidence 7the federal rules of evidence are applicable in this court pursuant to sec_7453 and rule a next respondent reserved hearsay objections to exhibits 400-p 401-p 405-p and 478-p we need not address these objections however because they were withdrawn by respondent in his opening brief finally respondent reserved an objection to exhibit 402-p on the grounds that the exhibit is incomplete again while the incomplete nature of the document affects the weight that it is accorded in our findings we overrule respondent’s objection and hold that the exhibit is admissible see eg goichman v commissioner tcmemo_1987_489 n ii negligence with respect to each of the years in issue sec_6653 imposes one or more additions to tax on certain underpayments attributable to negligence or intentional_disregard_of_rules_and_regulations with respect to petitioner’s taxable years and the addition_to_tax under sec_6653 is equal to percent of the entire amount of an underpayment if any part of the underpayment is due to negligence or intentional disregard of rules or regulations with respect to petitioner’s taxable_year the addition_to_tax under sec_6653 is the same as that imposed under the former sec_6653 however with respect to that year sec_6653 provides for a further addition_to_tax equal to percent of the interest due on only that portion of the underpayment that is attributable to negligence or intentional disregard of rules or regulations with respect to each of the years in issue an underpayment is defined as applicable in this case to be equal to the amount of any deficiency sec_6653 negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part on another ground 43_tc_168 see 925_f2d_348 9th cir affg 92_tc_1 negligence is determined by testing a taxpayer’s conduct against that of a reasonable prudent person 731_f2d_1417 9th cir affg 79_tc_714 courts generally look both to the underlying investment and to the taxpayer’s position taken on the return in evaluating whether a taxpayer was negligent 82_f3d_918 9th cir affg tcmemo_1994_217 the commissioner’s decision to impose the negligence addition_to_tax is presumptively correct 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 820_f2d_1464 9th cir a taxpayer has the burden of proving that respondent’s determination is erroneous and that she did what a reasonably prudent person would have done under the circumstances see rule a hansen v commissioner supra hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 58_tc_757 a central theme in petitioner’s arguments concerning several issues in this case including whether she was negligent is her assertion that she was not an investor in rcr we therefore address this factual issue before addressing petitioner’s liability for the additions to tax for negligence there is little documentary_evidence in the record concerning the initial investment in rcr by mr barnes and petitioner most notably none of the original partnership agreements were received into evidence thus there is no documentary_evidence corroborating petitioner’s assertion that she did not sign the original documents the record does include a schedule_k-1 that was issued by rcr to mr barnes in petitioner argues that this document shows that she was not an investor in the partnership based on the record as a whole however we decline to give the schedule_k-1 such significant sec_7491 as currently in effect shifts the burden of production and or proof to the commissioner in certain situations however this section is not applicable in this case because the underlying examination did not commence after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 weight the omission of petitioner’s name could have been due to any of a number of reasons such as an oversight by the person who prepared the schedule_k-1 in short this document standing alone does not corroborate petitioner’s assertion that she was not an investor in rcr aside from the schedule_k-1 the primary evidence in the record that petitioner was not an investor in rcr is petitioner’s own testimony in her testimony petitioner admitted that she was at the investment sales meeting with mr barnes and mr hoyt petitioner however stated that she was sort of there in body but not really in spirit or mind because she was preoccupied with the state of her marriage and because she was worried about her daughter petitioner nevertheless testified in great detail concerning certain aspects of this meeting for example petitioner testified that she recalled the posture of herself and mr barnes in their chairs and she stated that mr hoyt wasn’t even making eye contact with me that much she also stated that she recalled mr hoyt’s mentioning that he was an enrolled_agent at which point petitioner according to her testimony asked him what an enrolled_agent was petitioner further stated that she did not realize at the time the meeting took place that mr hoyt was attempting to convince petitioner and mr barnes to make an investment in the partnership on the other hand petitioner testified that she does recall mr hoyt’s mentioning that there were tax benefits of making such an investment petitioner testified that she inquired into the legality of these tax benefits we do not accept petitioner’s testimony as reliable evidence concerning the meeting with mr hoyt a meeting that occurred approximately years prior to trial the testimony is self- serving and uncorroborated and we therefore are not required to accept it as credible_evidence see 99_tc_202 87_tc_74 furthermore we find certain details provided by petitioner to be contradictory for example while petitioner testified that she did not want to be at the meeting and that she was completely uninterested in the subject matter being discussed she testified that she recalls that she asked specific questions concerning mr hoyt’s credentials and the legality of the investment we also do not accept that petitioner with her level of education and background would have been present at the sales meeting without realizing it was in fact an attempt to sell petitioner and mr barnes an investment petitioner further testified that she was unaware that mr barnes signed any investment papers prior to the time they filed their joint_return it was only when she signed the return that she learned mr barnes had decided to invest in the partnership petitioner stated that she did not consider herself an investor in the partnership until the time of her divorce around that time petitioner had approached april barnes to inquire into the status of the investment petitioner asserts that april barnes informed her that she could not leave the partnership and that petitioner was subsequently forced into accepting her status as an investor because of certain documents which she was told she had signed but with respect to which she had no memory petitioner testified that she had to continue claiming hoyt-related losses from through we do not accept these assertions by petitioner firstly petitioner’s version of events presented in her testimony and on brief are belied by the version of events that she provided to the fbi in in responding to the fbi questionnaire petitioner very clearly held herself out to be a willing partner in the hoyt partnership she stated that she had been a partner since and she defended the validity of her investment and the hoyt organization petitioner never stated that her status as a partner started only after her divorce petitioner also derided certain investors who had previously decided to abandon their interests in the partnerships as engaging in subversive activities secondly the version of events presented by petitioner in her prior testimony discussed in detail above also clearly indicates that petitioner considered herself an investor in while she stated that her decision to invest was influenced by family ties she also stated that she understood that she was making a long-term investment and that she signed documents relating to that investment finally certain of petitioner’s assertions at trial and on brief are also contradicted by the facts alleged in the first amendment to petition in which petitioner set forth her claim for sec_6015 relief in this pleading while petitioner did allege that she did not have any real choice in the investment but was drawn into the investment by don barnes to support the family business she also alleged that at the time of the investment she understood that the investment was a long term retirement investment in the family ranching enterprise as well as some tax advantages associated with the investment this latter allegation contradicts petitioner’s assertion at trial and on brief that she did not realize that an investment had been made until the tax_return was filed even more contradictory is petitioner’s allegation in the pleading that when she and mr barnes originally signed the partnership documents they were advised by jay hoyt that they were signing on as ‘limited 9see discussion infra note partners’ petitioner now denies signing any partnership documentsdollar_figure based on the record as a whole we conclude that petitioner was an investor in the partnership rcr and that she invested in the partnership in petitioner argues that she is not liable for the negligence additions to tax because she had reasonable_cause for tax claims on the subject returns and that she made reasonable inquiries into ascertaining the nature of the claim and received assurances of its accuracy in support of this argument petitioner asserts that she reasonably relied on mr hoyt to accurately prepare her returns good_faith reliance on professional advice concerning tax laws may be a defense to the negligence penalties 469_us_241 however reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 in order to be considered as such the reliance must be reasonable id to be objectively 10similar contradictory statements were made in the initial petition signed by both petitioner and mr barnes in the petition petitioner alleges that she was a general_partner in rcr as well as another partnership river city ranches during and that she was personally liable on a note in the amount of dollar_figure related to her partnership investment reasonable the advice generally must be from competent and independent parties unburdened with an inherent conflict of interest not from the promoters of the investment 39_f3d_402 2d cir affg tcmemo_1993_480 94_tc_637 affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir affd without published opinion 956_f2d_274 9th cir 91_tc_524 edwards v commissioner tcmemo_2002_169 it is clear in this case that the advice petitioner received if any concerning the items resulting in the deficiencies was not objectively reasonable first we note that petitioner has not established that she received any advice at all concerning the deduction and credits although petitioner relied on mr hoyt to prepare the return and the tentative refund form petitioner’s testimony and the other evidence in the record does not suggest that she directly questioned mr hoyt about the nature of the tax claims petitioner testified only that she asked mr hoyt about the general legality of the investment and tax benefits at the time of the sales meeting when petitioner signed the return and form she did not question or seek advice concerning the large deduction and credits appearing on them nevertheless assuming arguendo that petitioner did receive advice from mr hoyt any such advice that she received is in no manner objectively reasonable mr hoyt was the primary creator and promoter of the rcr partnership and mr hoyt was receiving petitioner’s tax_refund checks from the government cashing them and retaining the bulk of the proceeds for petitioner to trust mr hoyt for tax_advice and or to prepare her returns under these circumstances was inherently unreasonable finally petitioner argues that she was defrauded by mr hoyt and that any amount of investigation on her part would have failed to undercover his criminal activities with respect to the investor partnerships this argument is mere speculation by petitioner however because petitioner never investigated the partnerships while mr hoyt may have misled petitioner concerning the investment petitioner nevertheless was negligent in not investigating the promoter’s claims or otherwise inquiring into the nature of the tax benefits that she claimed on her return benefits which on their face reduced petitioner’s tax_liability to nearly zero over a span of four years--all without any prior cash investment by petitioner or mr barnes petitioner asserts that a prior case decided by this court bales v commissioner tcmemo_1989_568 is relevant in the inquiry into whether petitioner was negligent bales involved deficiencies asserted against various investors in several different cattle partnerships marketed by mr hoyt this court found in favor of the investors on several issues stating that the transaction in issue should be respected for federal_income_tax purposes petitioner’s reliance on bales is misplaced the case was decided in years after petitioner invested in rcr thus petitioner cannot claim that she relied on the case in evaluating the propriety of the deduction and credits that she claimed on her return petitioner however also argues that because the court was unable to uncover fraud or deception by mr hoyt in bales petitioner as an individual taxpayer was in no position to evaluate the legitimacy of rcr or the tax benefits claimed with respect thereto this argument employs the bales case as a red herring the bales case involved different investors different partnerships different taxable years and different issues furthermore adopting petitioner’s position would imply that taxpayers should have been given carte blanche to invest in partnerships promoted by mr hoyt merely because mr hoyt had previously engaged in activities which withstood one type of challenge by the commissioner no matter how illegitimate the partnerships had become or how unreasonable the taxpayers were in making investments therein and claiming the tax benefits that mr hoyt promised would ensue in summary petitioner invested in rcr and petitioner subsequently signed the tax_return and tentative refund request form that in combination claimed to reduce petitioner’s tax_liability over a 4-year period to dollar_figure resulting in a combined refund of dollar_figure petitioner was not an uneducated person yet she took these actions without consulting an independent adviser concerning the viability of the partnership as an investment vehicle or concerning the validity of the tax claims being made with respect thereto instead on both fronts petitioner relied completely on mr hoyt--the promoter of the partnership and the same person who was retaining the bulk of petitioner’s tax refunds refunds obtained by mr hoyt through the preparation of petitioner’s tax returns petitioner never inquired into how the large deduction and credits were calculated and she never questioned their legitimacy we find that petitioner’s actions-- with respect to the investment and with respect to the items on her tax_return and tentative refund claim--reflect a lack of due care and a failure to do what a reasonable or ordinarily prudent person would do under the circumstances we therefore hold that petitioner was negligent within the meaning of sec_6653 with respect to the entire amount of the deficiency in each year in issue iii valuation overstatements in general sec_6659 a imposes an addition_to_tax on any portion of an underpayment of income_tax by an individual which is attributable to a valuation_overstatement a valuation_overstatement exists if the value of any property or the adjusted_basis of any property claimed on any return i sec_150 percent or more of the amount determined to be the correct amount sec_6659 the amount of the addition_to_tax varies depending upon the size of the discrepancy in the valuation sec_6659 respondent determined that the entire amount of the deficiency in each year in issue is attributable to a valuation that was more than percent of the correct valuation resulting in an addition_to_tax of percent in each year see id petitioner’s only arguments concerning this issue were made in the context of her objections to the application of the sec_6621 tax motivated interest an issue that is discussed below first petitioner argues that respondent concluded in 11references to sec_6659 are to sec_6659 as in effect with respect to returns that were filed after date and that were due before date see economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_341 obra sec 103_stat_2395 we note that where a valuation_overstatement on a return filed after date gives rise to an underpayment for a year prior to by operation of a carryback then that underpayment is attributable to the overstatement on the return filed in the later year and sec_6659 is applicable with respect to the resulting underpayment in the earlier year 87_tc_779 the audit of rcr for the tax years at issue that there was no basis for asserting an overvaluation penalty as support for this argument petitioner cites a document taken from respondent’s administrative file relating to petitioner’s request for sec_6015 relief this document states that per information from joe pierce tefra review coordinator for the hoyt project the overvaluation penalty should not be proposed the role of this document in the context of the ultimate issuance of the notice_of_deficiency is unclear however petitioner’s contention in her brief that this document shows that respondent’s assertion of the addition_to_tax is disingenuous is not persuasive there is nothing in the record showing that respondent’s assertion of the addition_to_tax in the notice_of_deficiency was arbitrary or that it involved unconstitutional conduct and in the absence of such a showing this court does not go behind a notice_of_deficiency to ascertain respondent’s motives in asserting a deficiency or addition_to_tax 113_tc_422 affd 12_fedappx_641 10th cir 62_tc_324 petitioner further argues that a tax underpayment is not attributable to a taxpayer’s overvaluation of property where an alternative ground for the deficiency is sustained such as where the relevant property was never placed_in_service see eg 893_f2d_225 9th cir affg tcmemo_1988_416 petitioner however has provided no evidence that this is the situation here with respect to petitioner’s implication that the relevant property in this case was never placed_in_service we note that there is evidence in the record indicating that mr hoyt and others involved in the partnerships in fact did sell phantom livestock to investors in certain instances however there is also evidence in the record--including evidence stipulated by the parties--that the livestock purchased by some investors actually did exist but that it was greatly overvalued petitioner has presented no evidence regarding any specific property at issue in this case let alone tending to show that such property was never placed_in_service nor has petitioner shown that any portion of any of the deficiencies in this case was otherwise not attributable to a valuation_overstatement because petitioner bears the burden_of_proof in showing respondent’s determinations in the notice_of_deficiency to be in error see rule a we sustain respondent’s determination that the deficiencies were attributable to valuation overstatements 12see supra note iv tax motivated interest sec_6621 provides an increased rate of interest for any substantial_underpayment attributable to tax_motivated_transactions a substantial_underpayment attributable to tax_motivated_transactions is defined under sec_6621 as any underpayment of taxes imposed by subtitle a for any taxable_year which is attributable to or more tax_motivated_transactions if the amount of the underpayment for such year so attributable exceeds dollar_figure a tax_motivated_transaction is defined under sec_6621 to include any valuation_overstatement within the meaning of sec_6659 and any credit disallowed under sec_46 sec_6621 and ii in general sec_46 limits a taxpayer’s basis in certain depreciable_property to the amount the taxpayer is at risk with respect to such property thereby limiting the amount of investment_tax_credit available to the taxpayer sec_46 c c a while respondent’s arguments concerning the applicability of sec_6621 center on whether respondent disallowed the credits under sec_46 we need not reach those arguments sec_6621 also applies the increased rate of interest to underpayments of tax that are attributable to valuation overstatements as that term is defined under sec_6659 sec_6621 because we have sustained respondent’s determination that the entire amount of the deficiency in each year is attributable to a valuation_overstatement under sec_6659 we likewise sustain respondent’s determination that the sec_6621 increased rate of interest is applicable with respect thereto v relief under sec_6015 in general spouses filing joint federal_income_tax returns are jointly and severally liable for all taxes due with respect to such returns sec_6013 under certain circumstances however sec_6015 provides relief from joint_and_several_liability there are three separate avenues of relief under section sec_6015 sec_6015 and sec_6015 petitioner alternatively argues that she is entitled to relief under each of these provisions a sec_6015 sec_6015 provides relief from liability for taxes including interest penalties and other_amounts that is attributable to certain understatements appearing on joint returns to qualify for relief under sec_6015 a taxpayer must establish a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election these requirements are stated in the conjunctive a taxpayer is not entitled to relief if any one of the requirements is not satisfied we first address the requirement found in sec_6015 namely the requirement that the understatement with respect to which a taxpayer seeks relief must be attributable to an erroneous item of the other individual filing the joint_return if the understatement is attributable to an erroneous item of both the taxpayer and the other individual filing the return the taxpayer is not entitled to relief under sec_6015 see eg bartak v commissioner tcmemo_2004_83 ellison v commissioner tcmemo_2004_57 doyel v commissioner tcmemo_2004_35 for the reasons discussed above in connection with the additions to tax for negligence we have concluded that both petitioner and mr barnes were investors in rcr consequently the understatement in each year in issue is attributable to erroneous items of both petitioner and mr barnes and petitioner therefore is not entitled to relief under sec_6015 sec_6015 nevertheless we briefly consider whether petitioner meets the requirements of sec_6015 and d for purposes of sec_6015 the relief-seeking spouse knows of an understatement_of_tax if he or she knows of the transaction that gave rise to the understatement 118_tc_106 affd 353_f3d_1181 10th cir in general the relief-seeking spouse has reason to know of an understatement if he or she has reason to know of the transaction that gave rise to the understatement id while courts consistently apply this reason to know standard to omission_of_income cases certain courts of appeals including the court_of_appeals for the ninth circuit to which appeal lies in this case have adopted what has been labeled a more lenient approach to deduction cases 887_f2d_959 9th cir revg an oral opinion of this court jonson v commissioner supra pincite in price v commissioner supra pincite the court_of_appeals for the ninth circuit stated a spouse has reason to know of the substantial_understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the substantial_understatement factors to consider in analyzing whether the alleged innocent spouse had reason to know of the substantial_understatement include the spouse’s level of education the spouse’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patters and the culpable spouse’s evasiveness and deceit concerning the couple’s finances citations omitted under the price approach a spouse’s knowledge of the transaction underlying the deduction is not irrelevant the more a spouse knows about a transaction the more likely it is that she will know or have reason to know that the deduction arising from that transaction may not be valid price v commissioner supra pincite n in the present case petitioner was acquiring a college education during the years in issue she was involved in her family’s financial affairs and she participated in the decision- making process with respect to large expenditures there is no evidence of evasiveness or deceit by mr barnes in fact in this case petitioner was involved in the hoyt investment she knew the investment was designed to generate substantial tax savings she knew that those savings were derived from positions taken on the joint returns for the years in issue and the investment materials clearly and repeatedly indicated that the tax benefits would almost assuredly be disputed by the irs tax returns setting forth large deductions such as tax_shelter losses offsetting income from other sources and substantially reducing or eliminating the couple’s tax_liability generally put a taxpayer on notice that there may be an understatement_of_tax liability 992_f2d_1256 2d cir affg tcmemo_1992_228 the court in price v commissioner supra pincite likewise noted that the size of the deduction viz-a-viz the total income reported on the return when considered in light of the fact that the taxpayer knew of the investment and its nature is enough to put the taxpayer on notice that an understatement exists and to result in a duty_of inquiry if the duty_of inquiry arises but is not satisfied by the taxpayer constructive knowledge of the understatement may be imputed to the taxpayer id pincite because petitioner did not ask any questions about the hoyt investment deduction and credits which were large in relation to the income reported by petitioner and mr barnes and nearly eliminated their federal tax_liability petitioner did not satisfy her duty to inquire accordingly we conclude that a reasonable person faced with petitioner’s circumstances and in petitioner’s position would have had reason to know of the understatements finally we note that for the same reasons discussed below in connection with respondent’s denial of sec_6015 relief we conclude that the requirement of sec_6015 has not been met because it would not be inequitable taking into account all the facts and circumstances to hold petitioner liable for the deficiencies and additions to tax in this case b sec_6015 sec_6015 allows a taxpayer to elect that her liability for any deficiency with respect to the joint_return be limited to the portion of such deficiency which is properly allocable to her under sec_6015 a taxpayer is not entitled to relief under sec_6015 with respect to any portion of any deficiency if the commissioner shows that the taxpayer had actual knowledge at the time such individual signed the return of any item giving rise to that portion of the deficiency sec_6015 in the context of a disallowed deduction actual knowledge is present if the taxpayer had actual knowledge of the factual circumstances which made the item unallowable as a deduction knowledge of the tax consequences resulting from the factual circumstances is not required 116_tc_198 respondent bears the burden of proving that the taxpayer requesting sec_6015 relief had the relevant actual knowledge sec_6015 king v commissioner supra in this case respondent denied petitioner relief pursuant to sec_6015 solely on the grounds that petitioner had actual knowledge within the meaning of sec_6015 respondent however conceded on brief that he has not shown petitioner had actual knowledge of the items giving rise to the deficiencies in this case consequently respondent concedes that petitioner is entitled to sec_6015 relief sec_6015 allocates a deficiency between a taxpayer entitled to sec_6015 relief and the other individual filing the joint_return the general_rule for the allocation of the deficiency provides that the portion of any deficiency on a joint_return allocated to an individual shall be the amount which bears the same ratio to such deficiency as the net amount of items taken into account in computing the deficiency and allocable to the individual under paragraph bears to the net amount of all items taken into account in computing the deficiency sec_6015 an item giving rise to a deficiency generally is allocated to individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year sec_6015 however items giving rise to a deficiency that are otherwise allocable to one individual must be allocated to the other individual if she received a tax_benefit from the items on the joint_return sec_6015 respondent argues that the items giving rise to the deficiencies in this case are allocable equally to petitioner and mr barnes petitioner argues that the items are allocable solely to mr barnes because we have found that petitioner and mr barnes were both investors in the partnership as discussed above in connection with the negligence additions to tax we agree with respondent that the items are allocable equally to petitioner and mr barnes the amounts of the deficiencies allocable to petitioner and mr barnes under sec_6015 shall be determined in the rule_155_computations by the parties taking into account our findings and the tax_benefit_rule of sec_6015 c sec_6015 sec_6015 allows the secretary to relieve a taxpayer from liability where taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for any unpaid tax or deficiency or portion thereof relief is available to a taxpayer under sec_6015 only to the extent that it is not available under either sec_6015 or c sec_6015 because petitioner qualifies for relief under sec_6015 with respect to the portions of the deficiencies allocable to mr barnes under sec_6015 we address petitioner’s eligibility for sec_6015 relief only with respect to the portions of the deficiencies allocable to her we review the commissioner’s denial of relief under sec_6015 for an abuse_of_discretion 114_tc_276 an abuse_of_discretion occurs where the commissioner acts arbitrarily capriciously or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir a taxpayer bears the burden of proving that the commissioner abused his discretion 120_tc_137 pursuant to sec_6015 the commissioner has prescribed procedures to determine whether a taxpayer qualifies for relief under that section those procedures are set forth in revproc_2000_15 2000_1_cb_447 this court has upheld the use of those procedures in reviewing a negative determination for relief from joint_and_several_liability jonson v commissioner supra section dollar_figure of revproc_2000_15 c b pincite lists seven threshold conditions that must be satisfied before the commissioner will consider a request for relief under sec_6015 if the threshold conditions are satisfied relief may be granted under section dollar_figure of revproc_2000_15 which applies to relief from liability that is reported on a joint_return but that remains unpaid if that section does not apply the commissioner looks to section dollar_figure of revproc_2000_15 to determine whether the taxpayer should be granted relief in this case respondent does not assert that petitioner has failed to meet any of the threshold requirements of section dollar_figure of revproc_2000_15 because the liability in question was not reported on the joint_return section dollar_figure of revproc_2000_15 is not applicable in this case we therefore turn to section dollar_figure of revproc_2000_15 to review respondent’s denial of relief for an abuse_of_discretion section dollar_figure of revproc_2000_15 provides a nonexhaustive list of factors that the commissioner is to take into account in determining whether to grant full or partial relief under sec_6015 the revenue_procedure provides that no single factor is to be determinative rather all factors are to be considered and weighted appropriately sec_4 of revproc_2000_15 lists six factors that if present the commissioner will consider as weighing in favor of granting relief for an unpaid liability positive factors and sec_4 c b pincite lists six factors that if present the commissioner will consider as weighing against granting relief for an unpaid liability negative factors the following are the positive factors set forth in the revenue_procedure as they apply to this case a marital status the requesting spouse is divorced from the nonrequesting spouse b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted c abuse the requesting spouse was abused by the nonrequesting spouse but such abuse did not amount to duress d no knowledge or reason to know in the case of a liability that arose from a deficiency the requesting spouse did not know and had no reason to know of the items giving rise to the deficiency e nonrequesting spouse’s legal_obligation the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the liability f attributable to nonrequesting spouse the liability for which relief is sought is solely attributable to the nonrequesting spouse the following are the negative factors set forth in the revenue_procedure revproc_2000_15 sec_4 as they apply to this case a attributable to the requesting spouse the item giving rise to the deficiency is attributable to the requesting spouse b knowledge or reason to know a requesting spouse knew or had reason to know of the item giving rise to a deficiency this is an extremely strong factor weighing against relief nonetheless when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in very limited situations where the requesting spouse knew or had reason to know of an item giving rise to a deficiency c significant benefit the requesting spouse has significantly benefitted beyond normal support from the unpaid liability or items giving rise to the deficiency see sec_1 b d lack of economic hardship the requesting spouse will not experience economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted e noncompliance with federal_income_tax laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates f requesting spouse’s legal_obligation the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability as previously discussed in detail in this opinion we have found that both petitioner and mr barnes were investors in the partnership and we have accordingly found that the deficiencies are attributable equally to petitioner and mr barnes in reviewing respondent’s denial of sec_6015 relief with respect to the portions of the deficiencies attributable to petitioner we find petitioner’s personal involvement as an investor to be a significant factor another significant factor weighing against relief is that petitioner had reason to know of the understatements as discussed above in connection with the application of sec_6015 there is no evidence that petitioner was abused by mr barnes or that petitioner was to any degree coerced into becoming an investor--even if petitioner went along with the investment in order to avoid conflict with mr barnes or his family she nevertheless became an investor voluntarily petitioner’s arguments to the contrary are not supported by the record and are even contradicted by petitioner’s own testimony finally because petitioner has not shown that she would be unable to pay her reasonable basic living_expenses especially in light of the substantial continuing income that she and mr edwards receive petitioner has not shown that she would suffer economic hardship if relief were not granted see sec_301 b proced admin regs revproc_2000_15 sec_4 c on the basis of the record as a whole in this case we cannot say that respondent abused his discretion by acting arbitrarily capriciously or without sound basis in fact in denying petitioner’s request for relief under sec_6015 to reflect the foregoing decision will be entered under rule
